Case 1:17-cv-00549-MSM-PAS Document 80 Filed 01/25/21 Page 1 of 2 PageID #: 2031




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



   SUMMER INFANT (USA), INC.,

          Plaintiff,

                  -against-                           C.A. No. 17-cv-549-MSM-PAS

   TOMY INTERNATIONAL, INC.,

          Defendant.



      UNOPPOSED MOTION OF SUMMER INFANT (USA), INC. FOR TWO-WEEK
      EXTENSION OF DEADLINE FOR DISPOSITIVE AND DAUBERT MOTIONS

         Plaintiff Summer Infant (USA), Inc. respectfully requests that the Court extend the

  deadline for the submission of dispositive and Daubert motions by two weeks, to February 15,

  2021. Summer Infant has consulted with counsel for Defendant TOMY International, Inc., who

  has indicated that TOMY does not oppose the relief sought.

         This request is necessitated by unanticipated scheduling difficulties of Summer Infant’s

  counsel. Undersigned counsel is available at the Court’s convenience to provide any further

  information needed by the Court to assess the propriety of this motion.

         WHEREFORE, Summer Infant respectfully request that this Court enter an order

  extending the deadline for dispositive and Daubert motions from February 1, 2021 to February

  15, 2021.
Case 1:17-cv-00549-MSM-PAS Document 80 Filed 01/25/21 Page 2 of 2 PageID #: 2032




  Dated: January 25, 2021

                                                        Respectfully submitted,
                                                        Plaintiff and Counterclaim Defendant,
                                                        Summer Infant (USA), Inc.
                                                        By its attorneys,

                                                        /s/ Jeffrey K. Techentin
                                                        Jeffrey K. Techentin [No. 6651]
                                                        jtechentin@apslaw.com
                                                        ADLER POLLOCK & SHEEHAN P.C.
                                                        One Citizens Plaza, 8th Floor
                                                        Providence, RI 02903
                                                        Tel: 401-274-7200
                                                        Fax: 401-351-4607




                                   CERTIFICATE OF SERVICE

           hereby certify that on January 25, 2021, I filed the within through the ECF system and
  that notice will be sent electronically to all counsel who are registered participants identified on
  the Mailing Information for C.A. No. 1:17-cv-549-MSM-PAS.

                                                 /s/ Jeffrey K. Techentin




                                                    2
